United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1429
                                   ___________

Michael Britt Hodges,                *
                                     *
             Appellant,              * Appeal from the United States
                                     * District Court for the
       v.                            * Eastern District of Arkansas.
                                     *
Mike Huckabee, Governor for the      * [UNPUBLISHED]
State of Arkansas,                   *
                                     *
             Appellee.               *
                                ___________

                          Submitted: July 5, 2002
                              Filed: July 15, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Arkansas inmate Michael Britt Hodges appeals from the district court’s1 28
U.S.C. § 1915A dismissal of his 42 U.S.C. § 1983 complaint, in which Hodges alleged
that his constitutional rights were violated when Arkansas Governor Mike Huckabee
denied his clemency application. Having carefully reviewed the record and


      1
       The Honorable Henry Woods, late a United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
appellant’s brief, we agree with the district court that the complaint failed to state a
claim. See Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo
review). Hodges’s due process claim fails because the clemency statute imposes no
standards, criteria, or factors which the Board may or may not consider in making its
recommendation, and he did not otherwise describe a due process violation. See Perry
v. Brownlee, 122 F.3d 20, 23 (8th Cir. 1997) (per curiam) (because Arkansas
clemency statute does not impose standards as to when clemency must be granted, it
does not create constitutional right or entitlement sufficient to invoke Due Process
Clause). Hodges’s equal protection claim also fails because he has not alleged that he
is a member of a protected class, see Seltzer-Bey v. Delo, 66 F.3d 961, 964 (8th Cir.
1995), or explained how he is similarly situated to those prisoners whose clemency
applications were granted, see Klinger v. Dep’t of Corr., 31 F.3d 727, 731 (8th Cir.
1994), cert. denied, 513 U.S. 1185 (1995). Accordingly, we affirm, and we deny
Hodges’s motion for appointment of counsel.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-